Citation Nr: 1522543	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-31 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a kidney disorder.

2.  Entitlement to service connection for a kidney disorder, including chronic kidney disease and glomerulonephritis, claimed to be caused by in-service staph infections.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), depression NOS, and adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1972 to May 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for PTSD and declined to reopen service connection for kidney problems due to staph infection.  A claim to reopen service connection for kidney problems was received in June 2010.  A claim for service connection for PTSD was received in October 2010.  

Entitlement to service connection for kidney problems and staph infection was previously denied by the RO in July 2008, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this issue within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of the claims.  Barnett, supra.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.

The issues of service connection for a kidney disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 2008 rating decision, in pertinent part, denied service connection for kidney problems and staph infection on the basis that there was no evidence that the disability was incurred in or caused by active service.

2.  The evidence received since the July 2008 rating decision relates to an unestablished fact of a causal relationship between the currently diagnosed chronic kidney disease and glomerulonephritis and in-service staph infections.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision to deny service connection for kidney problems and staph infection became final.  38 U.S.C.A. § 7105(c) (West 2104); 38 C.F.R.	 §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for a kidney disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Board is reopening service connection for a kidney disorder, and is remanding the issues of service connection for chronic kidney disease and glomerulonephritis and an acquired psychiatric disorder; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Reopening Service Connection for a Kidney Disorder

The Veteran seeks to reopen the previously denied claim of service connection for kidney problems and staph infection.  The claim, initially filed in August 2007, was originally denied in a July 2008 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R.	 §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the July 2008 rating decision, the RO, in pertinent part, denied service connection for kidney problems and staph infection on the basis that there was no evidence that the disability was incurred in or caused by active service.  The pertinent evidence of record at the time of the July 2008 rating decision includes service treatment records, Social Security Administration (SSA) disability records, private treatment records, and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the July 2008 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a kidney disorder.  In connection with a December 2011 notice of disagreement, the representative submitted an article entitled "Acute renal failure due to glomerulonephritis associated with staphylococcal infection" that indicated that glomerulonephritis may be associated with a staph infection.  The Board finds that this evidence, received after the July 2008 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a causal relationship between the currently diagnosed chronic kidney disease and glomerulonephritis and the in-service staph infections (a necessary element for service connection).  38 C.F.R. § 3.303(b).

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  Accordingly, as the Board finds that new and material evidence has been received to reopen service connection for a kidney disorder.  In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the July 2008 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the July 2008 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.   


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a kidney disorder is granted.


REMAND

Service Connection for a Kidney Disorder 

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In a May 2014 authorization and consent to release information (VA Form 21-4142), the Veteran indicated that he was receiving ongoing dialysis from Dr. A. since September 2013.  These private treatment records have not been associated with the claims file.  

Next, the Veteran was provided with a VA examination in October 2011 to assist in determining the nature and etiology of the claimed kidney disorder.  The VA examiner opined that the Veteran's diagnosed glomerulonephritis was less likely as not incurred in service or caused by the in-service staph infections.  The VA examiner noted that the Veteran did have recurring staph infections during service, but stated that a review of the medical literature did not show an association between staph aureus infections and membranous glomerulonephritis.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The October 2011 VA examiner has not provided sufficient detail to support the conclusion that the Veteran's kidney disorders were not caused by the in-service staph infections.  The October 2011 VA examiner's rationale is insufficient because the examiner was tasked with providing an expert nexus opinion in this specific case, instead of relying only on medical literature about the statistical probability of such a relationship, although medical literature may service as part of the basis of the rationale for an opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Further, in connection with a December 2011 notice of disagreement, the representative submitted an article entitled "Acute renal failure due to glomerulonephritis associated with staphylococcal infection" that indicated that glomerulonephritis may be associated with a staph infection.  The October 2011 VA examiner did not address relevant medical evidence in this case; thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the claimed kidney disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Service Connection for an Acquired Psychiatric Disorder

The Veteran was provided with a VA examination in April 2011 to assist in determining the nature and etiology of the claimed PTSD.  The VA examiner diagnosed the Veteran with depression, NOS, and adjustment disorder with depressed mood, but assessed that the Veteran did not meet the diagnostic criteria for PTSD.  VA treatment records dated throughout the course of this appeal also note diagnoses of anxiety disorder, NOS.  See e.g., August 2013 and April 2014 VA treatment records.  The April 2011 VA examiner did not opine as to whether any of the Veteran's currently diagnosed psychiatric disorders were related to active service; thus, the Board finds that an additional VA opinion is necessary on the question of etiology of the claimed acquired psychiatric disorders.  See McLendon, 20 Vet. App. at 83-86.

Further, the Board finds that any decision with respect to the claim for service connection for a kidney disorder being remanded above may affect the claim for service connection for an acquired psychiatric disorder.  The Board finds that the claim for service connection for an acquired psychiatric disorder is inextricably intertwined with the claim for service connection for a kidney disorder currently on appeal because a hypothetical grant of the pending claim could significantly change the adjudication of the service connection claim for an acquired psychiatric disorder.  The April 2011 VA examiner noted that the Veteran's depression began after he developed many medical issues, specifically kidney disease.  A January 2013 VA treatment record notes that the Veteran has a mood disorder due to chronic kidney disease and idiopathic membranous glomerulonephritis.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of service connection for an acquired psychiatric disorder must, therefore, be deferred until the intertwined issue of service connection for a kidney disorder is either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of service connection for a kidney disorder and an acquired psychiatric disorder are REMANDED for the following action:

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for kidney disorders (and not already of record).

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for kidney disorders.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  Then, schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed (1) kidney disorders, to include chronic kidney disease and glomerulonephritis, and (2) acquired psychiatric disorders.  The claims file should be provided to the examiner.  The VA examiner should diagnose all Axis I psychiatric disorders (other than drug and alcohol dependence) and then, based upon a review of all the record (including service treatment records, post-service VA and private treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale with respect to each diagnosed disability:   

Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was incurred in or caused by active service?  

Is it at least as likely as not (50 percent or greater probability) that the each current kidney disorder was incurred in or caused by active service, to include the in-service staph infections?  In rendering this opinion, the VA examiner should note the article entitled "Acute renal failure due to glomerulonephritis associated with staphylococcal infection" that indicated that glomerulonephritis may be associated with a staph infection.   

In formulating the requested opinions, the VA examiner should address facts specific to this Veteran.

3.  Then, readjudicate the issues on appeal.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claim of service connection for an acquired psychiatric is inextricably intertwined with the claim for service connection for a kidney disorder; therefore, consideration of this issue should be deferred until the intertwined issue is either resolved or are prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


